95 Ga. App. 748 (1957)
98 S.E.2d 577
GEORGIA MUTUAL INSURANCE COMPANY
v.
FORD.
36613.
Court of Appeals of Georgia.
Decided May 17, 1957.
*749 Hammond Johnson, Jr., for plaintiff in error.
Allison, Pittard & Webb, contra.
CARLISLE, J.
1. Where, on the trial of a suit brought on a policy of insurance covering the plaintiff's house against windstorm for the year February 20, 1953-February 20, 1954, to recover for damage caused to the plaintiff's house by windstorm, it appears from the evidence that the house has been damaged by two windstorms  one in December, 1952, which was not covered by the policy upon which suit is brought, and the other in June, 1953, which is covered by the policy on which suit is brought, but it is impossible to determine from the evidence the extent of the damage caused by the windstorm occurring during the period covered by the policy of insurance, as the plaintiff, upon whom the burden of proof rested, failed to furnish sufficient data to enable the jury to estimate the damage caused by the second windstorm with reasonable certainty, a verdict for the plaintiff in the amount of the policy is unauthorized and a new trial must be granted. Buchanan v. Hieber, 78 Ga. App. 434 (50 S.E.2d 815), and citations.
2. As the case is being remanded for another trial, the special grounds of the motion for new trial, assigning error on the trial court's charge to the jury, which errors are not likely to recur on another trial, are not considered here in detail.
Judgment reversed. Gardner, P. J., and Townsend, J., concur.